DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 09/09/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 09 SEPTEMBER 2022 has been entered.            

 Status of Claims 
Claims 1-4 are pending in this instant application per the 09/09/2022 RCE’s claim amendments and remarks filed by the Applicant, wherein Claims 1 & 3 are independent method and device claims with Claims 2 & 4 dependent on respective two independent claims;  wherein method Claims 1-2 have been amended on 09/09/2022, while new device Claims 3-4 have been added on 09/09/2022.         
No IDS has been filed by the Applicant so far.                 
This Office Action is a non-final rejection in response to the RCE’s claim amendments and remarks filed by the Applicant on 09 SEPTEMBER 2022 for its original application of 17 AUGUST 2020 that is titled:         “System and Method for Creating and Managing a Data Attributable Condition Trigger Matrix”.             
Accordingly, amended Claims 1-4 are now being rejected herein.       

Examiner notes that the previous Claim Objections in the last Office Action (OA) have been withdrawn based on significant latest claim amendments of 09/09/2022.         

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, line 31 recites a limitation “the invoice” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the electronic invoice” as has been recited in line 30 getting proper antecedent basis from recitation of “an electronic invoice” in line 27, or a similar modification of the Applicant’s own choice.                
Claim 2, depending from independent Claim 1 directly or indirectly, is rejected because it has at least the same deficiencies/errors as described above, due to its dependency on independent Claim 1.            
Independent Claim 3, line 28 recites a limitation “the invoice” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the electronic invoice” as has been recited in line 27 getting proper antecedent basis from recitation of “an electronic invoice” in line 24, or a similar modification of the Applicant’s own choice.                
Claim 4, depending from independent Claim 3 directly or indirectly, is rejected because it has at least the same deficiencies/errors as described above, due to its dependency on independent Claim 3.            
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or 
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-4 are rejected under 35 USC 101 under Alice, because these claims recite limitations for calculating fees for use in a revenue or expense management or fee-billing system (per para [0001] of the Specification).  Analysis under Alice is described hereunder  ---           
   
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims  1 and 3 are independent method and device claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a 
series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the method limitations of:   receiving electronic information related to a contractual agreement, the electronic information comprising data related to a set of attributes, a condition and an attribute value;  performing an analysis of the electronic information and, based on the analysis, determining a modified version of the data;  creating a charging condition matrix (CCM) based on the modified version of data;  storing the CCM;  receiving an electronic file corresponding to an electronic transaction request;  analyzing the electronic file;  modifying the electronic file that results in a modified electronic transaction request;  executing the modified electronic transaction request;  creating an electronic invoice based on execution of the modified electronic transaction;  and facilitating to store the electronic invoice in association with the CCM & display a user interface to view the  invoice in relation to the CCM.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations reciting mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations), and/or fundamental economic principles or practices (based on recitations of invoice and electronic transaction/s), and/or commercial or legal interactions (based on recitations of contractual agreement).  These limitations fall under the “mathematical concepts” group and/or “certain methods of organizing human activity” (Step 2A1--YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements about a processor that receives data with a set of attributes having condition and attribute value;  and a management application executed by the processor;  and an application of the CCM;  in other words, these are for calculating fees for use in a revenue or expense management or fee-billing system (per para [0001] of the Specification), which denote abstract ideas about ‘fundamental economic principles or practices’ and/or ‘commercial or legal interactions’ under the “certain methods of organizing human activity” group.  These additional elements are considered extra-solution activities.  Examiner notes that the processor recited in this independent method Claim 1 is recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).            

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of a status of surroundings, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  This application’s disclosure (e.g., in para [0018]) does not provide any indication that the computers (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0018] from the Applicant’s Specification states:-    {“The memory 130 comprises a plurality of locations that are addressable by the processor 125 and the network interfaces 150 for storing software programs and data structures associated with the illustrative embodiments described herein. The processor 125 may comprise necessary elements and/or logic adapted to execute the software programs and manipulate the data structures.”} --- and indicates that the concept of using software (and/or hardware) is conventional;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.                

The analysis above applies to all statutory categories of the invention including independent device Claim 3, which perform the steps similar to those of independent method Claim 1.  Furthermore, the limitations of dependent method Claim 2 further narrow the independent method Claim 1 with additional steps and limitations (e.g., further defining the attribute type about transaction type, quantity of shares, share price or rate schedule, which are part of the ‘fundamental economic principles or practices’ and/or the ‘commercial or legal interactions’ under the “certain methods of organizing human activity” group), and do not resolve the issues raised in rejection of the independent method Claim 1 (that fall under the “mathematical concepts” group and/or “certain methods of organizing human activity” group).  Similarly, dependent device Claim 4 also further narrows its independent device Claim 3, which are rejected as 
ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.         
Therefore, amended Claims 1-4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-4 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant in its RCE on 09/09/2012 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)               

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0257665 filed by Yan et al. (hereinafter “Yan”) in view of Pub. No. US 2011/ 0093384 filed by Oppenheimer et al. (hereinafter “Oppenheimer”), and further in view of Pub. No. US 2017/ 0316496 filed by DiNardo et al. (hereinafter “DiNardo”), and further in view of Pub. No. US 2018/ 0096046 filed by Carroll, Christopher Paul (herein-after “Carroll”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.         

With respect to Claim 1, Yan teaches ---     
1.       A method comprising:          
receiving, by  (electronic information) related to (a contractual agreement), (the electronic information) comprising data related to a set of attributes, a condition and an attribute value [[;         
(see at least:   Yan Abstract and Summary in paras [0009]-[0050];  & paras [0013]-[0015] about 
{“[0013] the search engine deriving a matrix of attribute mappings,  …… [0014] where each 
mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0015] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0018] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & paras [0027]-[0029] about {“[0027] the search engine deriving a matrix of attribute mappings,  …… [0028] where each mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0029] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0032] about {“using, by the search engine, at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & paras [0041]-[0043] about {“[0041] the search engine deriving a matrix of attribute mappings, ……[0042] where each mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0043] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0046] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; Table 1 & para [0123] about {“For example, Table 1 shows an exemplary similarity matrix for a 6-attribute schema 1 and a 5-attribute schema 2.”}; & para [0112] about {“In step 240, the search engine receives from a user a search request, where the search request comprises one or more search criteria, such as textual search terms.  In some embodiments, step 240 may occur at a different point in the method of FIG. 2. For example, the receipt of a search request may satisfy a condition that then triggers one or more of steps 200-230.”};  & para [0130] about {“The present invention is flexible enough to comprise other methods of selecting mappings from each matrix, if desired by an implementer. For example, instead of selecting the schema 2 attribute that has the greatest similarity to a schema 1 attribute, a search engine may select a schema 2 attribute that, although not the most similar, was selected as a confident mapping of the schema 1/schema 2 matrix in step 350. In cases where a single schema 1 attribute is capable of comprising more than one schema 2 attribute, the search engine may select a subset of the schema 2 attributes that in aggregate, provide a highest average similarity score. In yet other embodiments, a schema 2 attribute may be selected only if its similarity score to a corresponding schema 1 attribute exceeds a predetermined threshold value.”}; & para [0134] about {“These search terms may be translated in a similar way to comprise the most similar attributes for every other schema used by the cluster data items. Each set of search criteria derived in this way will reference attributes by comparing similarity scores of each matrix.”}; & para [0138] about {“Here, the schema 2 search is deemed to have an aggregate condition-similarity weighting equal to the average of the schema 1/schema 2 mapping of each schema 2 attribute comprised by the search criteria. In this case, SS(1-3,2-2)=0.9 and SS(1-5,2-3)=0.8, resulting in a weighting equal to (0.9+0.8)/2=0.85. In other embodiments, other known methods of deriving a weighting may be used, such as by setting a weighting equal to the similarity score of the corresponding confident mapping or by using a highest, lowest, or average score of an entire matrix.”}; & paras [0181]-[0183], [0191], [0199], [0205], [0209] & [0211]-[0212];  which together are the same as claimed limitations above to include ‘data related to a set of attributes, a condition and an attribute value’)          

Yan teaches as disclosed above to include ‘data related to a set of attributes, a condition and an attribute value’, but it may not explicitly disclose about ‘electronic information’ and ‘a contractual agreement’.  However, Oppenheimer teaches them explicitly.         
(see at least:   Oppenheimer Abstract and Summary in paras [0009]-[0014];  & para [0055] about  {“The delivery logic 88 receives electronic loan data by way of the user services logic 22 or the transaction exchange processor 24. The purchaser will generally also receive paper loan documents that support the electronic loan data received by the data processing system 12.”};  & para [0058] about {“The certification logic 90 is logic that supports the process of ensuring that all loan documentation is complete and legally binding and that the paper documentation matches the electronic information delivered by the seller.  The certification logic 90 generates, stores and makes available to other aspects of the data processing system 12 information pertaining to which loans have been certified.”};  which together are the same as claimed limitations above to include ‘electronic information’/ ‘the electronic information’;  AND para [0054] about {“The delivery logic 88 analyzes loan attributes, the associated deal/contract with the seller, and execution parameters to determine if the loan is acceptable for submission under the terms and conditions of the deal.”};  & para [0056] about {“Business rules are based on the product, pool/piece/contract, pricing, commitment, and other factors.”};  which together are the same as claimed limitations above to include ‘a contractual agreement’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yan with the teachings of Oppenheimer.  The motivation to combine these references would be for determining which data items are similar enough to be clustered together thus requires determining how to interpret attributes of those data items defined by various source schemas, and to then accurately map attributes from each source schema onto attributes defined by a cluster's objective schema (see para [0007] of Yan), and to provide a tool to facilitate the modification of data pertaining to financial instruments and other financial assets that has been processed by the data processing system (see para [0008] of Oppenheimer).        


Yan and Oppenheimer teach ---     
[[



performing, by the processor, an analysis of the electronic information, and based on the analysis, determining a modified version of the data, the modified version of the data enabling the electronic information to be applied to a plurality of subsequent electronic transactions;              
(see at least:   Yan ibidem and paras cited above;  & para [0155] about {“As in step 300 this step may be performed by any means known in the art.  For example, the search engine may identify which attributes are of a similar type as a function of each retrieved item's metadata, by means of cognitive analysis, by evaluating certain characteristics of a source, by referring to extrinsic documentation, or by other types of contextual considerations.  Similarly, the search engine may select its preferred units by means known in the art, such as by arbitrarily selecting a designer's personal preference or by selecting a unit that is most commonly found among retrieved data items or that is most similar to units already used internally by other functions of the search engine.”}; which together are the same as claimed limitations above including ‘an/the analysis’;  & para [0064] about {“Finally, every time a known clustering search engine retrieves a data record in a previously unknown format or schema, the engine must determine how to translate that new format or schema into its objective schema.  This may result in the need to redefine the objective schema, which in turn can require the search engine to translate every previously formatted data item in a cluster into the modified objective schema format.”};  which together are the same as claimed limitations above to include ‘a/the modified version of data’)     
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’;  & para [0006] for modifying the data processing system;  & para [0008] for facilitate the modification of data pertaining to financial instruments;  & para [0011] about {“…...The method further includes retrieving at least one record from the data storage system, displaying at least one attribute associated with at least one retrieved record, receiving a request to modify the at least one attribute associated with the at least one retrieved record, and generating pricing information based on the modification request to calculate the effect of the modification on pricing information associated with the at least one financial asset. …”};  & para [0058] about {“…… The certification logic 90 facilitates data modification and facilitates data matching when loans are redelivered or resubmitted.  The certification logic 90 also generates reports to support management decisions with respect to certification activities.”};  & para [0101] about {“…...The ability to modify or add business rules quickly facilitates the introduction of new types of loan products and investment instruments, because the data processing system 12 may be easily modified to implement any special data processing required for the implementation of the new loan products/investment instruments...”};  & para [0113] about {“In a step 210, the user can modify information in the updateable form and submit the form to system 12. The form containing the attribute fields that have been modified by the user will be submitted to data processing system 12 and will become the attribute change request upon submission. …”};  which together are the same as claimed limitations above to include ‘a/the modified version of data’)              


Yan and Oppenheimer teach ---        
creating, by the processor, (a charging condition matrix (CCM)) based on the modified version of the data, (the CCM) comprising the modified version of the data, (the CCM) being (a digital representation) of the electronic information related to contractual agreement;                
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’ and ‘a/the modified version of data’)           

Yan and Oppenheimer teach as disclosed above, but they may not explicitly disclose about ‘a charging condition matrix (CCM))’ and ‘the CCM’ and ‘a digital representation’.  However, DiNardo teaches them explicitly.         
(see at least:   DiNardo Abstract and Summary of the Invention in para [0004];  & paras [0007]-[0010], [0014], [0019], [0021]-[0023], [0025] & [0030]-[0031] for CCM/ CCMs;  & para [0020] about {“…… These contractual terms and conditions are the basis for the Charging Condition Matrix (CCM); the CCM is a digital representation of the contract used for referential and computational purposes.  It is noted that this contractual agreement is exemplary in nature and any terms may be used (in the herein described capital markets example, or in other financial sectors such as asset management).”};  & para [0026] about {“…… Transaction type field 410, number of share field 415, and share price field 420 represent the attributes for the CCM and have value for each respective condition of the CCM. Moreover, rate/schedule field 425 has a rate value or multi-tiered fee schedule for each condition of the CCM.  Fee type field 430 indicates the type of fee being charged. In this example, since the fees are associated with trades, the fee type field 430 has the same value as the name of each respective Charging Condition.  Finally, apply rate to field 435 indicates the manner in which the rate, in rate/schedule field 425, should be applied to the transaction.  In this example, apply rate to field 435 indicates “number of shares”, meaning that the rate (e.g., 0.0007) should be applied to the number of shares in the transaction.  An unlimited number of additional Charging Conditions may be added to the matrix by selecting the create new charging condition button 440.”};  & para [0027] about {“…… Charging condition field 510 allows the user to select a CCM with which to process the upload file (and correspondingly calculate data-specific fees).  Specifically, the user may select the file from a directory or folder.  For example, the user may utilize web browser 135 on client 120 to access server 110.  The user may then associate the file with a CCM from the matrix library 140.  Once selected, the user may select the process file button 515 to calculate the fees for the data within the file.”};  & para [0028] about {“FIG. 6 is a screenshot of an exemplary GUI window 600 illustrating data with fee details in accordance with an illustrative embodiment of the present invention.  Window 600 includes amount field 605 that indicates the fee(s) calculated by the CCM for this data element.  Further, currency field 610 indicates the currency of the amount in the amount field 605.  Moreover, charging condition matrix name field 615 indicates the name of the CCM utilized to compute the fee(s), and charging condition name field 620 indicates the charging condition(s) within the CCM that matched with the key attributes of the data element.”};  & para [0029] about {“… Specifically, the creation of the invoice, utilizing window 700, rolls up the data fees by user-configurable logic into one (or many) invoice(s).  Window 700 includes charging condition matrix field 705 that allows the user, for example using web browser 135B, to select the CCM for which it wants to create the invoice.  Further, type field 710 includes “CCM-trade fee rollup” to indicate that the desired function is an aggregation of fees calculated using the CCM.”};  & Claims 1 & 6;  which together are the same as claimed limitations above to include ‘a charging condition matrix (CCM)’ and ‘the CCM’ and ‘a digital representation’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yan and Oppenheimer with the teachings of DiNardo.  The motivation to combine these references would be for determining which data items are similar enough to be clustered together thus requires determining how to interpret attributes of those data items defined by various source schemas, and to then accurately map attributes from each source schema onto attributes defined by a cluster's objective schema (see para [0007] of Yan), and to provide a tool to facilitate the modification of data pertaining to financial instruments and other financial assets that has been processed by the data processing system (see para [0008] of Oppenheimer), and to provide for the management of referenced contracts and, correspondingly, the computation of fees derived by one-to-many data-driven attributes can be costly, time-consuming, and resource-intensive (see para [0003] of DiNardo).     


Yan, Oppenheimer and DiNardo teach ---          
storing, by the processor, the CCM in (an electronic library datastore on a network) that is accessible by the processor;       
receiving, by a management application executed by the processor, (an electronic file corresponding to an electronic transaction request), the electronic file comprising a value corresponding to the electronic transaction request;                      
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’ and ‘a/the modified version of data’)           
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’;  & para [0002] about {“Revenue and expense management and fee-billing software are important tools that assist financial institutions in performing various services such as wealth management, asset management, payment reconciliation, brokerage, etc. for its clients and vendors.  Many financial institutions find that computation of fees or rebates is dependent on attributes of a given datapoint (e.g. transaction, position, etc.).”};  which together are the same as claimed limitations above to include ‘a management application’)         

Yan, Oppenheimer and DiNardo teach as disclosed above, but they may not explicitly disclose about ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electronic request’.  However, Carroll teaches them explicitly.          
(see at least:   Carroll Abstract and Summary in paras [0008]-[0011];  & para [0062] about {“An electronic library, cloud datastore, network datastore, and the like may want to load certain files with padding.  Any entity concerned with preventing efficient transfer of important information in their custody can advantageously employ file loading to inhibit file transfer, copying, downloading, and the like, without a set degree of needed resources, effort, and time.”};  which together are the same as claimed limitations above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electronic request’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yan, Oppenheimer and DiNardo with the teachings of Carroll.  The motivation to combine these references would be for determining which data items are similar enough to be clustered together thus requires determining how to interpret attributes of those data items defined by various source schemas, and to then accurately map attributes from each source schema onto attributes defined by a cluster's objective schema (see para [0007] of Yan), and to provide a tool to facilitate the modification of data pertaining to financial instruments and other financial assets that has been processed by the data processing system (see para [0008] of Oppenheimer), and to provide for the management of referenced contracts and, correspondingly, the computation of fees derived by one-to-many data-driven attributes can be costly, time-consuming, and resource-intensive (see para [0003] of DiNardo), and to allow security mechanisms provide perimeter security to prevent unauthorized entry and/or egress from a secure facility or electronic computing system (see para [0006] of Carroll).             

Yan, Oppenheimer, DiNardo and Carroll teach ---         
analyzing, by the management application executed by the processor, the electronic file, and triggering, based on the analysis of the electronic file, an application of the CCM to the electronic transaction request;           
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’ and ‘a/the modified version of data’)          
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’ and ‘a management application’)        
(see at least:   Carroll ibidem and paras cited above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electric request’)          


Yan, Oppenheimer, DiNardo and Carroll teach ---       
modifying, by the management application executed by the processor, the electronic file based on the application of the CCM, the modification comprising an adjustment of the value corresponding to the electronic transaction request that results in a modified electronic transaction request;              
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’ and ‘a/the modified version of data’)          
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’ and ‘a management application’)             
(see at least:   Carroll ibidem and paras cited above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electric request’)          


Yan, Oppenheimer, DiNardo and Carroll teach ---         
executing, by the management application executed by the processor, the modified electronic transaction request;   
creating, by the management application executed by the processor, an electronic invoice based on the execution of the modified electronic transaction;      and                       
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’ and ‘a/the modified version of data’)           
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’ and ‘a management application’;  & Claim 2 about {“automatically creating, in real-time, by the at least one specifically programmed trading computer system, an invoice associated with the particular trade, wherein the invoice includes the particular.”};  & Claim 7 about {“wherein the least one process when executed is further operable to: automatically create, in real-time, an invoice associated with the particular trade, wherein the invoice includes the particular fee.”};  which together are the same as claimed limitations above to include ‘an electronic invoice’)    
(see at least:   Carroll ibidem and paras cited above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electric request’)          


Yan, Oppenheimer, DiNardo and Carroll teach ---        
facilitating, by the management application executed by the processor, to:   
store the electronic invoice in association with the CCM,   and  
display a user interface (UI) to view the invoice in relation to the CCM.                       
(see at least:   Yan ibidem and paras cited above)        
(see at least:   Oppenheimer ibidem and paras cited above to include ‘electronic information’/ ‘the electronic information’ and ‘a contractual agreement’)          
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’ and ‘a management application’ and ‘an electronic invoice’)          
(see at least:   Carroll ibidem and paras cited above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electric request’)          


Examiner notes that all of the following limitations were cancelled per the RCE of 09/09/2022 by the Applicant ---        






.    




Dependent Claim 2 is rejected under 35 USC 103 as unpatentable over Yan in view of Oppenheimer, DiNardo and Carroll as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.            

With respect to Claim 2, Yan, Oppenheimer, DiNardo and Carroll teach ---          
2.   The method of claim 1, wherein the electronic file further comprises information related to [[ at least one of [[]] a transaction type, a quantity of shares, a share price and a rate schedule                       



.          
(see at least:   Yan ibidem and paras cited above to include ‘a/the modified version of data’)         
(see at least:   Oppenheimer ibidem and paras cited above; & para [0023] about {“The data processing system 12 is preferably usable to support various types of transactions which may be executed by such a purchaser in connection with one or more loans.  For example, the purchaser may purchase loans from lenders or other loan originators as part of a cash execution.  The purchased loans may, for example, be held as investments in the purchaser's investment portfolio.”}; & para [0029] about {“The transaction exchange processor 24 receives/sends transactions, and prescreens/sorts/translates data if needed, and makes the transactions/data available for further processing in the data processing system 12 or outbound transmission.”}; & para [0063] about {“The activity processor 102 also can be configured to check for duplicate transactions, validate servicer information, determine and validate the type of loan transaction, and validate that the loan activity is being reported in the correct reporting period.”}; & para [0088] about {“Packets permit the data processing system 12 to enable and support new transactions by providing a platform for sourcing, normalizing, and centralizing cash flow-related data and building the linkages between loan assets and securities or non-securitized assets.  Packets provide greater flexibility in the transformation of cash flows from the primary mortgage/loan level to the secondary market and within the secondary market.  Packets provide the flexibility not only to create and sell securities to investors but also to support non-securitized forms of packaging to enable selling or retaining cash flows from individual loans.  The ability to create and manipulate packets enables the creation of new types of financial instruments and new types of transactions within the secondary market.”};  which together are the same as claimed limitations above to include ‘a transaction type’;  AND para [0063] about {“During the life of the loan, when loan activity occurs (e.g., when the borrower makes loan payments), the LPC logic 100 is executed with regard to a particular loan when a servicer reports transactions to the purchaser.  A loan activity processor 102 handles expected and scheduled servicing transactions including payments, rate changes, curtailments, and so on.  The activity processor 102 receives and validates loan transaction data, such as loan activity, unpaid balance comparison, and delinquency status updates.”}; & para [0065] about {“The trial balance processor 106 provides for validation of parameters such as servicer number, purchaser and servicers loan numbers, effective date, ending unpaid balance, note rate, pass through rate, principal and interest payment, last paid installment (LPI) date, pool number, accrued interest receivable balance, available line of credit, conversion date, reverse mortgage payment, net principal limit, taxes and insurance set asides, property charges set asides, repairs set asides, servicing fees set asides, scheduled payments, and so on.  Any discrepancies are resolved and any system updates (loan attribute changes, data updates) are implemented.  The LPC logic 100 then reprocesses the activity based on the corrected data.”}; & para [0070] about {“An example of an unexpected and unscheduled attribute change would be the case where the lender submits an adjustable rate mortgage change request for a loan that the purchaser has set up as a fixed rate mortgage.  The request is processed as an unscheduled change because the purchaser's systems have never had an event scheduled to trigger the change. An example of an unscheduled change is a fixed rate convertible loan which has the conversion option indicated in the terms of the note.   It is anticipated that an attribute change will occur but the timing of the event is unknown and therefore unscheduled.”}; & para [0102] about {“loan rate effective date; loan to value ratio; LP control record; lender pass through (LPT) type code; maximum term; months payment control effective; months rate control effective; mortgage margin; mortgage term; net interest adjustment; new payment amount; next control record; next scheduled payment change date; next scheduled rate change date; number of months in effect; other fees collected adjustment; pass-thru rate;”}; & para [0103] about {“For principal, individual cash flows that may be identified include the following:  scheduled principal (amount payable based on scheduled amortization), actual principal (what was applied as principal), unscheduled principal (amount from borrower applied in excess of scheduled), advanced (amount not collected from borrower but remitted to investor), shortfall (underpayment from borrower, usually meaning less than full scheduled amount).  For interest, individual cash flows that may be identified include the following: scheduled Interest (amount payable), actual (what was applied), excess (interest collection in excess of amount payable), advanced (not collected from borrower but sent to investor), shortfall (underpayment from servicer), capitalized (negative amortization), other capitalized interest (delinquency), unrecoverable prepayment interest shortfall.  For servicing fees, individual cash flows that may be identified include the following: gross servicing fee, core servicing fee (usually relates to tax), excess servicing fee, safe harbor (tax).”};  which together are the same as claimed limitations above to include ‘a rate schedule’)             
(see at least:   DiNardo ibidem and paras cited above to include ‘CCM/ CCMs’;  & para [0026] for number of share field 415, and share price field 420;  which together are the same as claimed limitations above to include ‘a quantity of shares’ and ‘a share price’)          
(see at least:   Carroll ibidem and paras cited above to include ‘an electronic library datastore on a network’ and ‘an electronic file corresponding to an electric request’)          



With respect to Claims 3-4, the limitations of these device claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-2 as described above using cited references of Yan, Oppenheimer, DiNardo and Carroll, because the limitations of these device Claims 3-4 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-2 as described above.             

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         


 Response to Arguments 
Applicant's remarks and claim amendments in its RCE dated 09 SEPTEMBER 2022 with respect to the rejection of amended Claims 1-4 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-4 has been maintained as described above.  Additionally, Examiner notes that a new section of Claim Rejections under 35 USC 112(b) has been added above.  Thus, the rejection of amended Claims 1-4, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new 2 references (DiNardo, and Carroll) that have been added in response to Applicant’s latest 09/09/2022 claim amendments, and previously added Weigt reference has been withdrawn based on deletion of many limitations in independent Claim 1.          

Applicant's arguments of 09/09/2022 with respect to rejection of Claims 1-4 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (DiNardo and Carroll references), which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).      

In response to the Applicant’s arguments of 09/09/2022 (on pages 6-10 of 12) against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner notes that the conceptual matrix, i.e., CCM, described in para [0022] of the Specification clearly shows mathematical relationships --- 
{“[0022] The contractual agreement and its conditions as described above can be used to create a conceptual matrix with the following (5) conditions:    ”}      

Additionally, Examiner notes that the instant application describes a business solution to a business problem as described in at least paras [0004] & [0021] of the Specification (with emphasis added) ---         
{“[0004] Similarly by way of example, an asset manager may manage a plurality of assets for multiple clients.  Exemplary asset managers include BlackRock, UBS, etc.  The service fees assessed to the client(s) for management of a given asset may depend on the type of asset serviced (based on specific data-driven key attributes), with mutually agreed rates unique to each client.  The management of referenced contracts and, correspondingly, the computation of fees derived by one-to-many data-driven attributes can be costly, time-consuming, and resource-intensive.”}  

{“[0021] ………  These contractual terms and conditions are the basis for the Charging Condition Matrix (CCM); the CCM is a digital representation of the contract used for referential and computational purposes.  It is noted that this contractual agreement is exemplary in nature and any4 terms may be used (in the herein described capital markets example, or in other financial sectors such as asset management).”}      

Examiner further notes that the instant application does not provide a technological improvement (like CCM/ Charging Condition Matrix argued by the Applicant) that overcomes the abstract idea.      

In response to the Applicant’s arguments of 05/24/2022 (on pages 5-10 of 10) against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea of data manipulation.  Applicant further references Example 39 of the October 2019 PTO guidance as further supporting the Applicant’s position with respect to an improvement in technology, and Examiner respectfully disagrees.  Examiner notes that Claim 1 of said Example 39 was deemed eligible not by mere use of {“combination of steps includes a sequence of events that address unique problems with overall computational efficiency by generating a charging conditional matrix that utilizes a data structure (i.e., a machine learning model) to output a request value associated with the electronic request based on matching the request type to a specific condition and extracting a particular key attribute with the condition of the electronic request, which may be used to train the data structure for subsequent requests”}; rather, said Claim 1 of Example 39 was found eligible to overcome 101 rejection, because that claim “does not recite any mathematical relationships, formulas, or calculations (implied by machine learning model argued by the Applicant);  and while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.  Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.  Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.”  Thus, said Example 39 does not apply to the current Claim 1.  Additionally, Examiner notes that per claim amendments of 05/24/2022 by the Applicant, the word “matrix” has been deleted in all previous eight/8 recitations of it.        

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               

In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                
 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
 
Electronic Communications
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691